Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 5, 1975, convicting him of perjury in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. As the District Attorney has candidly conceded, the judgment must be reversed and the indictment dismissed because the defendant’s testimony before the Grand Jury and at the trial, taken as a whole, was not inconsistent and does not support a conviction for perjury. Hopkins, J. P., Martuscello, Latham and Shapiro, JJ., concur.